Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 and 19 - 20 of U.S. Patent No. 10,805,374. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the above noted pending claims is fully anticipated by a corresponding patented claim.	Regarding pending claims 1 – 15, each of said claims is fully anticipated by a corresponding patented claim; with pending claim 1 corresponding to patented claim 1, pending claim 2 corresponding to patented claim 2, pending claim 3 corresponding to patented claim 3, . . ., and pending claim 15 corresponding to patented claim 15.  
Regarding pending claim 17, said the limitation of said claim correspond to patented claim 16.
Regarding pending claim 18, said the limitation of said claim correspond to patented claim 17.
Regarding pending claim 19, said the limitation of said claim correspond to patented claim 19.
Regarding pending claim 20, said the limitation of said claim correspond to patented claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US-8577392-B1) in view of Marjanović (Marjanović, Martina, Aleksandar Antonić, and Ivana Podnar Žarko. "Edge computing architecture for mobile crowdsensing." Ieee access 6: 10662-10674. Numbered pp. 1 - 13. (Year: 2018))
	Regarding claim 1, Pai shows a method comprising:	receiving streaming data from at least a first client device (Pai, col. 2 lines 44-46, col. 3 lines 42-45, col. 5 lines 25-33);	processing, within a first time duration, the received streaming data to produce first processed data (col. 2 line 53, col. 3 lines 48-50);	receiving a request for streaming data from a second client device (col. 7 lines 41-47, col. 15 lines 17-23); 	providing, the first processed data from the server to the second client device (col. 3 lines 1-12, col. 7 lines 28-38); and 	the use of second processed data (col. 16 lines 33-40, col. 16 line 65 – col. 17 line 4).	wherein the method is performed using one or more processors of the server (Figs. 4, 5, 9, col. 17 lines 62-66, col. 18 lines 9-21, col. 19 line 65 – col. 20 line 16, col. 26 lines 7 – 26)).	Pai does not show providing real-time streaming data, carried out by an edge server of a network, 	further data processing carried out by first and second edge servers;	including where the data reception, processing, and transmission actions are performed in real-time, and	transmitting second edge processed data to a server.	Marjanović shows providing real-time streaming data, carried out by an edge server of a network (pg. 1, Abstract line 25-26, pg. 2 right column lines 1 – 4, pg. 6 right column line 50 – pg. 7 left column line 23), 	further data processing carried out by first and second edge servers (pg. 2 left column lines 31 – 35, pg. 6, right column line 54 - left column lines 9);	including where the data reception, processing, and transmission actions are performed in real-time (pg. 2 right column lines 8-10, pg. 5 left column lines 12-18, pg. 6 left column lines 52 - 56), and	transmitting second edge processed data to a server (pg. 5 left column lines 1 – 9 and right column lines 45-47).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming data aggregation and dissemination techniques of Pai with the edge-based real-time data collection, processing, and transmission of Marjanović (thus performing the data collection, processing, and transmission steps of Pai with the edge server architecture suggested by Marjanović) in order to improve overall system performance and lower traffic overhead (Marjanović, pg. 1, lines 25 – 29). 	Regarding claim 2, Pai in view of Marjanović further show processing, within a second time duration, the received real-time streaming data to produce the second edge processed data, the second time duration being longer than the first time duration (Pai, col. 2 lines 58-67 and Marjanović, pg. 6 left column lines 37-44).
Regarding claim 3, Pai in view of Marjanović further show wherein the received real-time streaming data further includes second real-time streaming data received from the second client device (Pai, col. 2 lines 37-46, and lines 30-33) the method further comprising:	processing, within the first time duration that is in real-time, the received real-time streaming data including the second real-time streaming data to produce the first edge processed data (Pai, col. 2 lines 3-9, col. 3 lines 30-36, pg. 3 lines 48-53); and	broadcasting the first edge processed data to at least the first client device and the second client device in real-time (Pai, col. 3 line 65 – col. 4 line 4 and Marjanović, Fig. 2 and pg. 2 right column lines 8-10).
Regarding claim 4, Pai in view of Marjanović further show wherein the processing, within a first time duration that is in real-time, the received real-time streaming data to produce first edge processed data comprises transforming the received real-time (Marjanović, pg. 2 right column lines 8-10, pg. 5 left column lines 1-18, pg. 6 left column lines 53-56) streaming (Pai, col. 5 lines 25-38) data (Pai, col. 2 lines 53-60) and caching the transformed real-time streaming data (Pai, col. 3 lines 1-2, lines 30-40, and line 66 – col. 4 line 3; Marjanović, pg. 2 right column lines 33-34, pg. 5 left column lines 1-3 and pg. 5 left column lines 48-51); and 	wherein the processing, within a second time duration, the received real-time streaming data to produce the second edge processed data comprises using the transformed real-time streaming data as input to a windowed compute (Marjanović, pg. 4 lines 34-47) operation to produce the second edge processed data (Pai, col. 2 lines 58-67, col. 6 lines 50-64).
Regarding claim 5, Pai in view of Marjanović further show providing the second edge processed data from the edge server to the second client device (Marjanović, pg. 3 right column lines 30-31, pg. 5 left column lines 3-17).
	Regarding claim 8, Pai shows a system for providing streaming data, the system comprising:	a server (Fig. 1 item 120); and	a storage (Fig. 5 step 525, Fig. 6 step 920 and 930), 	wherein the server is configured to:	receive streaming data from at least a first client device (Pai, col. 2 lines 44-46, col. 3 lines 42-45, col. 5 lines 25-33);	process, within a first time duration, the received streaming data to produce first processed data (col. 2 line 53, col. 3 lines 48-50);	receive a request for streaming data from at least a second client device (col. 7 lines 41-47, col. 15 lines 17-23); 	provide the first processed data to the second client device (col. 3 lines 1-12, col. 7 lines 28-38); and 	the use of second processed data (col. 16 lines 33-40, col. 16 line 65 – col. 17 line 4).	Pai does not show providing real-time streaming data, carried out by an edge server of a network, 	further data processing carried out by first and second edge servers;	including where the data reception, processing, and transmission actions are performed in real-time, and	transmitting second edge processed data to a server.	Marjanović shows providing real-time streaming data, carried out by an edge server of a network (pg. 1, Abstract line 25-26, pg. 2 right column lines 1 – 4, pg. 6 right column line 50 – pg. 7 left column line 23), 	further data processing carried out by first and second edge servers (pg. 2 left column lines 31 – 35, pg. 6, right column line 54 - left column lines 9);	including where the data reception, processing, and transmission actions are performed in real-time (pg. 2 right column lines 8-10, pg. 5 left column lines 12-18, pg. 6 left column lines 52 - 56), and	transmitting second edge processed data to a server (pg. 5 left column lines 1 – 9 and right column lines 45-47).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming data aggregation and dissemination techniques of Pai with the edge-based real-time data collection, processing, and transmission of Marjanović (thus performing the data collection, processing, and transmission steps of Pai with the edge server architecture suggested by Marjanović) in order to improve overall system performance and lower traffic overhead (Marjanović, pg. 1, lines 25 – 29). 	Regarding claim 9, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 10, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 11, the limitations of said claim are addressed in the analysis of claim 4.
	Regarding claim 12, the limitations of said claim are addressed in the analysis of claim 5.
	Regarding claim 15, Pai shows a non-transitory machine readable storage medium storing executable instructions thereon that, when executed by an server comprising one or more processors (Fig. 1 item 120 and Fig. 9), cause the server to perform operations comprising:	receiving streaming data from at a plurality of client devices (Pai, col. 2 lines 44-46, col. 3 lines 42-45, col. 5 lines 25-33, and Fig. 1 showing devices 110a-g and 130a-g);	processing, within a first time duration, the received streaming data to produce first processed data (col. 2 line 53, col. 3 lines 48-50);	receiving a request for streaming data from at least two of the plurality of client devices (col. 7 lines 41-47, col. 15 lines 17-23); 	broadcasting, the first processed data from the server to at least two client devices (col. 3 lines 1-12, col. 3 lines 35-38, col. 7 lines 28-38); and 	the use of second processed data (col. 16 lines 33-40, col. 16 line 65 – col. 17 line 4).	Pai does not show providing real-time streaming data, carried out by an edge server of a network, 	further data processing carried out by first and second edge servers;	including where the data reception, processing, and transmission actions are performed in real-time, and	transmitting second edge processed data to a server.	Marjanović shows providing real-time streaming data, carried out by an edge server of a network (pg. 1, Abstract line 25-26, pg. 2 right column lines 1 – 4, pg. 6 right column line 50 – pg. 7 left column line 23), 	further data processing carried out by first and second edge servers (pg. 2 left column lines 31 – 35, pg. 6, right column line 54 - left column lines 9);	including where the data reception, processing, and transmission actions are performed in real-time (pg. 2 right column lines 8-10, pg. 5 left column lines 12-18, pg. 6 left column lines 52 - 56), and	transmitting second edge processed data to a server (pg. 5 left column lines 1 – 9 and right column lines 45-47).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming data aggregation and dissemination techniques of Pai with the edge-based real-time data collection, processing, and transmission of Marjanović (thus performing the data collection, processing, and transmission steps of Pai with the edge server architecture suggested by Marjanović) in order to improve overall system performance and lower traffic overhead (Marjanović, pg. 1, lines 25 – 29). 	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 3.
	
Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Marjanović, as applied to claim 1, 8, and 15 above, further in view of Khasis (US-20200287775-A1) and Perera (Perera, Charith, et al. "Ca4iot: Context awareness for internet of things." 2012 IEEE International Conference on Green Computing and Communications. IEEE. (Year: 2012).
	Regarding claim 6, Pai in view of Marjanović show wherein the received real-time streaming data is in a format different from a format for by the second client device (Pai, col. 16 line 65 – col. 17 line 2), 	 processing within a first time duration that is in real-time (Marjanović, pg. 1, Abstract line 25-26, pg. 2 right column lines 1 – 4, pg. 6 right column line 50 – pg. 7 left column line 23), 	wherein the providing, in real-time, the first edge processed data from the edge server to the second client device comprises broadcasting real-time streaming data to the second client device (Marjanović,, pg. 2 right column lines 1 – 4, pg. 3 right column lines 30-31 and left column lines 3-17, pg. 6 right column line 50 – pg. 7 left column line 23).	Pai in view of Marjanović do not show wherein the processing comprises normalizing the received real-time streaming data to the format for second client device in real-time.	Khasis shows wherein the processing comprises normalizing the received real-time streaming data to the format ([11,33,35,44]) for second client device in real-time ([61,63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the real-time data reception, aggregation, and transmission techniques of Pai in view of Marjanović with the data normalization of Khasis in order to ensure the multi-device data collection and storage is performed in a manner where the data can easily be utilized together when combined, compared, averaged, etc., (as requested by, e.g., other client devices).	Pai in view of Marjanović and Khasis do not show specifically where a device requests a particular format.	Perera shows where a device requests a particular format (pg. 778 right column lines 32-47, pg. 779 right column lines 42-45, and pg. 780 right column lines 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data reception, aggregation, and transmission techniques of Pai in view of Marjanović and Khasis with the format considerations of Perera in order to ensure the data delivered to requesting devices is in the format the requesting device desires and is compatible with.  	Regarding claims 13 and 19, the limitations of said claim are addressed in the analysis of claim 6.

Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Marjanović, as applied to claim 1 and 15 above, further in view of Khasis.
	Regarding claim 7, Pai in view of Marjanović show claim 1.	Pai in view of Marjanović do not show wherein the processing, within a first time duration that is in real-time, the received real-time streaming data comprises performing at least one selecting from a group consisting of: generating alerts for geo-fencing operations associated with the first client service and the second client device; a format conversion of location information received from the first client service and the second client device; a data compression on the received real-time streaming data; a pattern filtering on the received real-time streaming data; a geo registration based on the received real-time streaming data; and computing one or more mapping tiles for the first client service and the second client device.	Khasis shows wherein the processing, within a first time duration that is in real-time, the received real-time streaming data comprises performing at least one selecting from a group consisting of: generating alerts for geo-fencing operations associated with the first client service and the second client device; a format conversion of location information received from the first client service and the second client device ([32-33,35,44]); a data compression on the received real-time streaming data; a pattern filtering on the received real-time streaming data; a geo registration based on the received real-time streaming data; and computing one or more mapping tiles for the first client service and the second client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the real-time data reception, aggregation, and transmission techniques of Pai in view of Marjanović with the data normalization and formatting of Khasis in order to ensure the multi-device data collection and storage is performed in a manner where the data can easily be utilized together when combined, compared, averaged, etc., (as requested by, e.g., other client devices).	Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 7.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Marjanović, as applied to claim 1 and 15 above, further in view of Yang (US-20200259878-A1).
	Regarding claim 16, Pai in view of Marjanović show claim 15, including receiving a second request from at least one of the plurality of client devices for processing of the received real-time (Marjanović, pg. 2 right column lines 1 – 4, pg. 6 right column line 50 – pg. 7 left column line 23) streaming data (Pai, col. 7 lines 41-47, col. 15 lines 17-23).; 	obtaining processed data from a server (Pai, col. 6 line 50 – col. 7 line 4 and col. 7 lines 34-61); and 	sending the processed data to the at least one of the plurality of client devices (Pai, col. 6 line 50 – col. 7 line 4 and col. 7 lines 34-61).	Pai in view of Marjanović does not show a request for non-real- time processing of the received data and obtaining and sending non-real time processed data.	Yang shows a request for non-real- time processing of the received data and obtaining and sending non-real time processed data ([56-57, 64-65]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data reception, aggregation, and transmission techniques of Pai in view of Marjanović with the non-real-time processed data of Yang in order to enable additional data reporting options involving calculations that cannot be performed in real-time (e.g., averages over a particular time window, inferences made by non-real time AI/machine learning algorithms, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Kubler (Kubler, Sylvain, Kary Främling, and Andrea Buda. "A standardized approach to deal with firewall and mobility policies in the IoT." Pervasive and Mobile Computing 20: 100-114. (Year: 2015))
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442